                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                        §
                                                 §
                  Plaintiff,                     §                SA-17-CR-00871-OLG
                                                 §
vs.                                              §
                                                 §
(1) STEVE M. GUTIERREZ III,                      §
                                                 §
                  Defendant.                     §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando L. Garcia:

       This Report and Recommendation arises out of a writ of garnishment issued by this Court

to garnish Defendant’s wages from his current employer to satisfy the remaining balance of

Defendant’s restitution debt stemming from criminal proceedings in the Southern District of

Texas. Defendant has filed various exemptions to the writ and a request for a hearing, and the

District Court referred this matter to a United States Magistrate Judge for consideration and a

hearing, if necessary, and for a report and recommendation thereon [#11]. The undersigned has

authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). Having reviewed

the various filings and the relevant law, the undersigned concludes that a hearing is not necessary

and recommends that the Court deny the requested exemptions.

                                   I. Procedural Background

       On December 15, 2014, Defendant was sentenced by the Southern District to four years

of probation and ordered to pay $33,166.00 in restitution under the Mandatory Victim

Restitution Act (“MVRA”), 18 U.S.C. §§ 3663A-3664, after pleading guilty to threatening

communications in violation of 18 U.S.C. § 844(e). (Judgment [#1] at 2–5.) A lien in favor of


                                                1
the United States arose upon Defendant’s sentence and was automatically and statutorily

imposed on all of Defendant’s property for collection of the outstanding restitution. See 18

U.S.C. § 3613(c). As of April 16, 2019, the principal balance of Defendant’s restitution debt was

$30,911.00.

          Defendant’s criminal case was transferred to this Court on November 13, 2017 for

purposes of exercising jurisdiction over Defendant’s probation or supervised release. The United

States thereafter initiated an enforcement proceeding pursuant to the Federal Debt Collection

Practices Act (“FDCPA”), 28 U.S.C. §§ 3001–3308, to collect on Defendant’s restitution debt by

garnishing Defendant’s wages from his employer SNS Erectors, Inc. (“the garnishee”). The

District Court granted the application for the writ and ordered it served on the garnishee SNS

Erectors [#4]. SNS Erectors filed its answer admitting that Defendant was an employee; that he

is paid weekly; that his disposable earnings after withholdings for taxes, child support, and union

dues are deducted is $1,350.53; and that the amount to be garnished from his weekly pay is 25%

of this disposable income or $337.63 [#7]. Defendant filed a pro se response contesting the

garnishment rate, claiming various statutory exemptions, and requesting a hearing [#9]. The

United States filed a reply in opposition [#10], asking the Court to reject Defendant’s claimed

exemptions without a hearing. For the reasons stated herein, the claimed exemptions should be

denied.

                                           II. Analysis

          The United States may enforce a judgment imposing a criminal fine or restitution order

“in accordance with the practices and procedures for the enforcement of a civil judgment under

Federal law or State law.” 18 U.S.C. § 3613(a) & (f). One such procedure is a writ of




                                                2
garnishment under the FDCPA, 28 U.S.C. §§ 3001–3308. This statute provides, in pertinent

part:

           A court may issue a writ of garnishment against property (including
           nonexempt disposable earnings) in which the debtor has a substantial
           nonexempt interest and which is in the possession, custody or control of a
           person other than the debtor, in order to satisfy the judgment against the
           debtor.

Id. § 3205(a). “Nonexempt disposable earnings” means 25 percent of disposable earnings,

subject to section 303 of the Consumer Credit Protection Act. 28 U.S.C.A. § 3002(9).

        Certain property is exempt from garnishment. This includes “property exempt from levy

for taxes pursuant to section 6334(a)(1), (2), (3), (4), (5), (6), (7), (8), (10) and (12) of the

Internal Revenue Code of 1986.” 18 U.S.C. § 3613(a)(1). The party filing an objection based on

one of these statutory exemptions has the burden of proving the grounds for any claimed

exemption. 28 U.S.C. § 3205(c)(5); see also United States v. Kemp, No. 3–96–CR–300–P, 2002

WL 31548868 at *2 (N.D. Tex. Nov. 12, 2002).

        Defendant invokes the statutory exemptions listed at (a)(1), (2), (5), and (8) of the

Internal Revenue Code and maintains that 25% garnishment of his wages will cause him a

financial hardship. (Claim for Exemption Form [#9] at 2–3.) The sections of the Internal

Revenue Code invoked by Defendant provide, in pertinent part:

           There shall be exempt from levy:

           (1) Wearing apparel and school books.—Such items of wearing apparel
           and such school books as are necessary for the taxpayer or for members of
           his family;

           ****

           (2) Fuel, provisions, furniture, and personal effects.—So much of the fuel,
           provisions, furniture, and personal effects in the taxpayer's household, and
           of the arms for personal use, livestock, and poultry of the taxpayer, as does
           not exceed $6,250 in value;

                                                3
           ****

           (5) Undelivered mail.—Mail, addressed to any person, which has not been
           delivered to the addressee.

           *****

           (8) Judgments for support of minor children.—If the taxpayer is required
           by judgment of a court of competent jurisdiction, entered prior to the date
           of levy, to contribute to the support of his minor children, so much of his
           salary, wages, or other income as is necessary to comply with such
           judgment.

26 U.S.C. § 6334.

       None of these exemptions applies to the writ of garnishment issued by this Court because

the United States is not attempting to garnish any of the exempt property identified by

Defendant. The garnishee’s answer indicates that child support is deducted from Defendant’s

income prior to assessing the 25% garnishment of his wages. (Answer [#7] at 2.) Accordingly,

the garnishment order does not interfere with any preexisting child support judgments. As to the

personal property such as clothes, school books, fuel, furniture, and provisions, it is the property

itself that is exempt from garnishment, not wages that may in the future be used to purchase such

items. See 26 U.S.C. § 6334; United States v. Jones, 6:14-cr-00284-WSS (W.D. Tex. Aug. 13,

2016) (Doc. No. 56) (“While the types of property Defendant intends to purchase are exempt,

they do not become exempt until they are purchased and become property of the Defendant.”)

(emphasis in original).    Finally, where the garnished amount does not exceed the percentage

allowable by statute, as here, a claim of financial hardship is not a valid objection to a writ of

garnishment. United States v. Tisdale, No. 3:12-CV-5250-L, 2013 WL 4804286, at *5 (N.D.

Tex. Sept. 9, 2013).




                                                 4
       Because all of the issues raised in Defendant’s response are legal in nature, Defendant’s

request for a hearing should be denied. The scope of any hearing held in this case would be

limited to evaluating (1) the validity of any claim of exemption and (2) the government’s

compliance with the statutory requirements for the garnishment process.            See 28 U.S.C. §

3202(d). Defendant does not argue that the United States failed to comply with the statutory

requirements, and Defendant’s claimed exemptions are legally invalid, as set forth herein.

                              III. Conclusion and Recommendation

       In summary, the request for garnishment by the United States does not exceed the

limitations imposed by law, and Defendant has not raised any valid objection to the writ issued

by this Court. Accordingly,

       IT IS THEREFORE RECOMMENDED that Defendant’s claims of exemption should

be denied.

              IV. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections



                                                  5
to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 18th day of July, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               6
